Jones, J.
If rent be reserved, as £. 40 per annum, payable weekly, as the lessor will require, although the lessor *129does not require it, he shall have debt for the rent at the year’s end. Likewise if a certain quantity of corn or hay be reserved. But it would in this case be a very great inconvenience; the warren may thereby be destroyed.
Doderidge, J.
If one grant estovers to be taken yearly, and none be taken for one year: they shall not be taken the next. In this case it would destroy the warren, if all were delivered at one time. He ought to shew a particular request, with certainty.
Whitlock, J. It is a rent here.
Crew, C. J. concurred with Whitlock, J.
So the court was divided—ideo adjournatur.